Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 18-20 in the reply filed on December 19, 2021 is acknowledged.

Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 19, 2021.

Therefore, after the election, claims 15-17 are canceled, claims 10-14 are withdrawn, and claims 1-9 and 18-20 are pending for examination as filed with the preliminary amendment of April 14, 2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1 should not be numbered and “Fig.” not used (note 37 CFR 1.84(u)(1)). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: a BRIEF DESCRIPTION OF THE DRAWING section should be provided after the SUMMARY OF THE INVENTION, and reference to Fig. 1 in the specification should be to simply the figure (note 37 CFR 1.84(u)(1)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 3, “EDTMP” and “HDEP” is confusing as to what is intended, as there is no clarification as to what these initials mean.

Claim Objections
Claim 9 is objected to because of the following informalities:  in claim 9, line 3 “EDTA” should be spelled out to clarify what is intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 034 650 (hereinafter ‘650) in view of Okudaira et al (US 4735853).
Claim 1: ‘650 describes providing an electroless nickel plating solution (note 0045), where the solution can comprise a source of nickel ions (note 0045-0046), a source of hypophosphite ions (note 0048 reducing agent), at least one complexing agent (note 0050-0053), at least one organic sulfur (Sulphur) containing  compound (note 0054, with sulfur containing compounds such as thiourea listed), and at least one amino acid (note 0051-0052, note how with two or more complexing agents, one can be aminoacetic acid or 2-amino propanoic acid – that is, glycine or alanine amino acids).  The sulfur compound can be a stabilizer material such a thiourea and provided in an amount of 0.1 to 100 mg/l (note 0054-0055).  The amino acid can be a component of complexing agent materials that can be used, so there can be a first complexing agent that can be used (as the complexing agent of claim 1) and a second complexing agent of amino acid (as the amino acid of claim 1), and the total amount of these agents can be 0.05 to 0.1 mol/l (note 0050-0053).   ‘650 also describes that the bath can also contain a second source of metal ions such as molybdenum or tungsten ions (note 0060).
(A) As to the amount of organic sulfur compound, as noted above, the amount of stabilizer, which can be thiourea, for example, can be 0.1 to 100 mg/l.  This would give amounts that would overlap that claimed, where for example, 1 mg/l of thiourea would be understood to about 13.15 µmol/l (the Examiner takes Official Notice that thiourea would have mol. weight of about 76 g/mol, if applicant disagrees, he should respond on the record, and thus the conversion would give the described results).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize from the stabilizer materials and amounts given, giving results in the claimed range, given the taught use of thiourea, for example, and the amounts to use.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) As to the amount of amino acid, as noted above the amino acid can be used as one of multiple complexing agent materials in ‘650 (noting 0051-0052) and therefore, from total range given of complexing agent materials in ‘650, of 0.05 to 1 mol/l, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the complexing agents and amounts of each from the total range of ‘650, and this would give amounts of amino acid in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also note MPEP 2144.05(II)(A) as discussed in section (A) above.
(C) As to the use of sources of molybdenum ions AND sources of tungsten ions in the plating bath, Okudaira describes how electroless nickel plating solutions with a source of nickel ions, a source of hypophosphite ions, etc, can also be provided with a source of tungsten ions and also a source of molybdenum ions at the same time to provide a nickel phosphorus tungsten molybdenum alloy coating, where such coatings can have good corrosion resistance etc, where the addition of molybdenum and tungsten shown as giving better corrosion resistance than tungsten alone and also elevates the temperature of magnetization (note abstract, column 5, lines 1-40 (note Tables 1, 2 as well) and column 6, line 60 through column 7, line 45 (note Table 3 as well)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘650 to use both molybdenum and tungsten sources in the plating solution as suggested by Okudaira with an expectation of providing a desirable coating with desirable features such as corrosion resistance and a high temperature of magnetization, since ‘650 describes providing nickel based electroless plating solutions that can at least contain molybdenum or tungsten ion sources and hypophosphite reducing agent, and Okudaira indicates how it can be desirable in nickel electroless plating solutions with hypophosphite reducing agents to include both molybdenum and tungsten ion sources for desirable features such as corrosion resistance and a high temperature of magnetization.
Claims 2-6 and 19: as to the ratio of amino acid to organic sulfur containing compound (claim 2), the concentration of hypophosphite ions (claims 3, 19), the concentration of nickel ions (claims 4, 19), the concentration of molybdenum ions (claims 5, 19), the concentration of tungsten ions (claims 6, 19),
(a) noting the optimization of the amount of amino acid and amount of sulfur compound to use as discussed for claim 1 above, such optimization would also give a ratio in the claimed range. Note for example, if there were 10 mmol of amino acid and 13.15 µmol/l of sulfur compound, the ratio would be about 760.4:1 ratio, in the claimed range.
(b) as to the concentration of hypophosphite ions, ‘650 would indicate 0.05 to 1.5 mol/l (0048), which overlaps the claimed range, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from within the claimed range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A) as quoted for claim 1 above.
(c) as to the concentration of nickel ions, ‘650 would indicate 0.068 to 0.170 mol/l, for example (0047), which overlaps the claimed range, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from within the claimed range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note MPEP 2144.05(II)(A) as quoted for claim 1 above.
(d) as to the concentration of molybdenum and tungsten ions, ‘650 would indicate a total of second metal ions (the ions from Mo, W), as 0.01 to 0.2 mol/l or 10 to 200 mmol/l (note 0060-0061).  Furthermore, Okudaira gives examples where the combination of tungsten and molybdenum would be in this range, note Table 1 (column 5), with examples of 3 g/l, 7.6 g/1, etc. of sodium tungstate (the Examiner takes Official Notice the sodium tungstate would be understood to have a mol. weight of about 294 g/mol), giving, respectively, about 6.8 mmol/l and 25.85 mmol/l of tungsten, and examples of sodium molybdate used with tungsten in an amount of 0.1 and 1.5 g/l (the Examiner takes Official Notice the sodium molybdate would be understood to have a mol. weight of about 206 g/mol), giving, respectively, about 0.48 mmol/l and 7.28 mmol/l of molybdenum, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to provide optimizing the amount of each of tungsten and molybdenum ions to use from the total amount of ‘650 and from the ranges of materials indicated as usable by Okiudaira, giving tungsten and molybdenum ion amounts in the claimed range.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also note MPEP 2144.05(II)(A) as discussed in section (A) above.
Claims 7, 18: As to the amino acid used, ‘650 notes that aminoacetic acid or 2-amino propanoic acid – that is, glycine or alanine amino acids, can be used, meeting the claim requirements (note 0051).
Claim 8: as to the organic sulfur compound, ‘650 notes thiourea, thiocyanate, etc. (note 0054).
Claim 9: as to the complexing agent, ‘650 notes  EDTA can be used, for example (0051).
Claim 20:’650 does not require any boron containing reducing agent, where simply hypophosphite reducing agent can be used giving an alloy with P rather than B (note 0048, 0057-0058).

The Examiner notes that there are examples in the specification as filed, however, they do not show criticality/unexpected benefits commensurate in scope with the invention as claimed, noting MPEP 716.02(d), where for example, (1) the solution claimed in claim 1 is “comprising” and could therefore contain a variety of other components that can affect the results, such as other stabilizers, such as cadmium and/or iodine, etc., rather than just organic sulfur compounds, a variety of further complexing agents, additional metals such as copper, tin, etc., and the testing results would not show what would happen in these cases, as to an amount of sulfur compound or amino acid to use, and for dependent claims what would happen as to the further desirable concentration of materials, (2) it is not clear in the examples that the range of the amount of amino acid is critical, since for example, in the examples, the desired negative stress continues to grow with more amino acid, so there is no indication as to why 40.13 mmol/l would be a critical upper limit, and as well only a single solution with since Ni, W, Mo, hypophosphite amounts used, so unclear if the effects would occur with different amounts of these materials.  (3) it is not clear in the examples that the range of amounts of the sulfur compound is critical from the tests given, again noting only a single solution tested as noted above, and a single point test of a single inventive amount of sulfur of a single material. (4) for the dependent claims, there also does not appear to be a showing as to the criticality as to the other concentration ranges for similar reasons as discussed above, with a lack of showing for the variety of possible materials over the entire ranges claimed.

Note Brunner et al (US 9175399) at column 3, lines 29-30, notes aminoacetic acid as glycine and 2-amino propanoic acid as alanine.  Note Omura (US 5660883) shows the conventional use of multiple complexing agents including citric acid and glycine (amino acid) in an electroless nickel solution with hypophosphite and organic sulfur compound of thiourea (note Table 2, Table 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718